Title: To James Madison from Thomas Jefferson, 26 September 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sept. 26. 07.

Health & weather permitting I shall set out on Wednesday without fail.  If I can get off early enough I will be with you by half after three, supposed your dining hour, but knowing how difficult it is to clear out from home at any given hour, if I find I cannot be with you at half past three I shall dine at Gordons’, & beg not to be waited for.  Receive for yourself & Mrs. Madison my affectionate salutations.

Th. Jefferson

